Per Curiam.
The cause was put to the jury on its true ground. It will not be said the purchaser was bound to pay for the land before he had a title for it; and how was he to get it ? Not by tendering the deed prepared by the plaintiff’s intestate, which, for want of delivery, passed nothing in his lifetime, and which his personal representative had no power to complete after his death. The plaintiff had it in his power to make a title by proving the contract according to the provisions of the Act of Assembly; and this he was bound to do before he demanded the purchase money.
Judgment affirmed.